UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05908 John Hancock Premium Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Holdings (29.5% of Total Investments on 4-30-11) 1 CH Energy Group, Inc. 3.5% Duquesne Light Company, 6.500% 2.8% Wells Fargo & Company, 8.000% 3.2% NSTAR 2.7% Alabama Power Company, 5.200% 3.1% PPL Electric Utilities Corp., Depositary Shares, 6.250% 2.7% Nexen, Inc., 7.350% 3.1% HSBC USA, Inc., 2.858% 2.6% MetLife, Inc., SeriesB, 6.500% 2.9% Bank of America Corp., 6.375% 2.9% Sector Composition Utilities 55% Consumer Staples 2% Financials 27% Industrials 1% Energy 7% Consumer Discretionary 1% Telecommunication Services 6% Short-Term Investments & Other 1% 1 Cash and cash equivalents not included in Top 10 Holdings. 2 As a percentage of the Funds total investments on 4-30-11. 3 The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. 6 Premium Dividend Fund | Semiannual report Funds investments As of 4-30-11 (unaudited) Shares Value Preferred Securities 89.72% (62.58% of Total Investments) (Cost $591,108,738) Consumer Discretionary 1.09% Media 1.09% Comcast Corp., 7.000% (Z) 42,530 1,082,387 Viacom, Inc., 6.850% (Z) 230,000 5,931,700 Consumer Staples 2.88% Food & Staples Retailing 2.88% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 224,250 18,577,722 Energy 5.24% Oil, Gas & Consumable Fuels 5.24% Apache Corp., Series D, 6.000% 80,500 5,665,590 Nexen, Inc., 7.350% (Z) 1,112,900 28,200,886 Financials 38.92% Capital Markets 1.70% Credit Suisse Guernsey, 7.900% (Z) 174,000 4,753,680 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 488,600 9,772 Morgan Stanley Capital Trust III, 6.250% (Z) 99,900 2,441,556 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 150,200 3,751,996 Commercial Banks 7.46% HSBC Holdings PLC, Series A, 6.200% (Z) 25,000 609,250 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 234,600 6,754,134 Santander Holdings USA, Inc., Series C, 7.300% (Z) 456,000 11,404,560 Wells Fargo & Company, 8.000% (L)(Z) 1,017,000 29,381,130 Consumer Finance 6.96% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 35,600 847,280 HSBC USA, Inc., 2.858% (L)(Z) 499,700 23,885,660 SLM Corp., Series A, 6.970% (L)(Z) 445,500 20,247,975 Diversified Financial Services 15.98% Bank of America Corp., 6.375% (L)(Z) 1,160,000 26,610,400 Bank of America Corp., 6.625% (L)(Z) 360,000 8,740,800 Bank of America Corp., 8.200% (Z) 35,000 910,000 See notes to financial statements Semiannual report | Premium Dividend Fund 7 Shares Value Diversified Financial Services (continued) Bank of America Corp., Depositary Shares, Series D, 6.204% (L)(Z) 960,000 $22,156,800 Bank of America Corp., Series MER, 8.625% (Z) 102,000 2,745,840 Citigroup Capital VII, 7.125% 35,000 884,100 Citigroup Capital VIII, 6.950% 29,800 744,404 Citigroup Capital XII (8.500% to 3-30-15, then 3 month LIBOR + 5.870%) (Z) 291,500 7,710,175 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 26,000 721,760 Citigroup, Inc., 8.125% 328,830 8,960,618 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 285,275 7,109,053 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 597,000 15,951,840 Insurance 5.48% MetLife, Inc., Series B, 6.500% (L)(Z) 1,057,000 27,006,350 Principal Financial Group, 6.518%, Series B (6.518% to 6-30-35, then higher of 10 year Constant Maturity Treasury (CMT), or 30 year CMT or 3 month LIBOR + 2.100%) (Z) 160,000 3,996,800 Prudential PLC, 6.750% (Z) 176,100 4,420,110 Real Estate Investment Trusts 1.27% Kimco Realty Company, 6.650%, Depositary Shares, Series F (Z) 200,000 4,978,000 Public Storage, Inc., 6.125% (Z) 35,000 879,200 Wachovia Preferred Funding Corp., Series A, 7.250% 90,500 2,369,290 Thrifts & Mortgage Finance 0.07% Federal Home Loan Mortgage Corp., Series Z (8.375% to 12-31-12, then higher of 3 month LIBOR + 4.160% or 7.875%) (I) 55,000 111,100 Federal National Mortgage Association, Series S (8.250% to 12-31-10, then higher of 3 month LIBOR + 4.230% or 7.750%) (I) 159,500 325,380 Industrials 1.38% Road & Rail 1.38% AMERCO, Inc., Series A, 8.500% (L)(Z) 350,000 8,918,000 Telecommunication Services 4.35% Diversified Telecommunication Services 0.00% Touch America Holdings, Inc., 6.875% (I) 161,778 0 Wireless Telecommunication Services 4.35% Telephone & Data Systems, Inc., 6.875% 161,250 4,031,250 Telephone & Data Systems, Inc., 6.625% (L)(Z) 280,000 6,888,000 United States Cellular Corp., 7.500% (L)(Z) 679,977 17,189,819 Utilities 35.86% Electric Utilities 25.71% Alabama Power Company, 5.200% (L)(Z) 1,178,600 28,769,626 Carolina Power & Light Company, 5.440% (Z) 11,382 1,090,538 8 Premium Dividend Fund | Semiannual report See notes to financial statements Shares Value Electric Utilities (continued) Duquesne Light Company, 6.500% (Z) 519,900 $25,556,360 Entergy Arkansas, Inc., 6.450% (Z) 350,000 8,542,205 Entergy Mississippi, Inc., 6.250% 667,000 16,424,875 FPC Capital I, Series A, 7.100% (Z) 240,000 6,182,400 HECO Capital Trust III, 6.500% (Z) 181,000 4,660,750 NSTAR Electric Company, 4.780% (Z) 100,000 8,462,500 PPL Electric Utilities Corp., Depositary Shares, 6.250% (L)(Z) 1,000,000 25,000,000 PPL Energy Supply, LLC, 7.000% (Z) 272,500 6,910,600 Southern California Edison Company, 6.125% (Z) 195,000 18,372,666 Southern California Edison Company, Series C, 6.000% (Z) 80,000 7,575,000 Westar Energy, Inc., 6.100% (Z) 333,700 8,512,687 Independent Power Producers & Energy Traders 1.34% Constellation Energy Group, Inc., Series A, 8.625% (Z) 323,600 8,627,176 Multi-Utilities 8.81% Baltimore Gas & Electric Company, Series 1993, 6.700% (Z) 20,250 2,070,563 Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 134,000 13,818,750 BGE Capital Trust II, 6.200% (Z) 616,000 15,369,200 Consolidated Edison Company of New York, Inc., Series C, 4.650% 18,320 1,630,480 Consolidated Edison Company of New York, Inc., Series D, 4.650% 5,000 411,717 Interstate Power & Light Company, Series B, 8.375% (Z) 132,800 3,853,856 Pacific Enterprises, 4.360% (L)(Z) 42,400 3,349,600 Pacific Enterprises, 4.750% (Z) 52,285 4,444,748 Union Electric Company, 3.700% (Z) 12,262 801,628 Virginia Electric & Power Company, 6.980% (Z) 45,500 4,692,188 Xcel Energy, Inc., Series B, 4.080% (Z) 8,610 657,632 Xcel Energy, Inc., Series D, 4.110% (Z) 34,581 2,629,885 Xcel Energy, Inc., Series E, 4.160% (Z) 40,020 3,213,206 Common Stocks 52.38% (36.53% of Total Investments) (Cost $297,622,998) Energy 4.45% Oil, Gas & Consumable Fuels 4.45% BP PLC, SADR (Z) 100,000 4,614,000 Chevron Corp. (L)(Z) 102,500 11,217,600 Kinder Morgan, Inc. 10,000 285,800 Spectra Energy Corp. 170,000 4,936,800 Total SA, SADR 120,000 7,707,600 See notes to financial statements Semiannual report | Premium Dividend Fund 9 Shares Value Industrials 0.41% Industrial Conglomerates 0.41% General Electric Company (L)(Z) 130,000 2,658,500 Telecommunication Services 4.07% Diversified Telecommunication Services 4.07% AT&T, Inc. (Z) 410,000 12,759,200 Verizon Communications, Inc. (L)(Z) 357,500 13,506,350 Utilities 43.45% Electric Utilities 12.33% American Electric Power Company, Inc. (L)(Z) 220,000 8,025,600 Duke Energy Corp. (L)(Z) 355,000 6,620,750 Entergy Corp. 130,000 9,063,600 FirstEnergy Corp. 410,000 16,383,600 Northeast Utilities (L)(Z) 192,500 6,853,000 PNM Resources, Inc. (Z) 500,000 7,665,000 Progress Energy, Inc. (Z) 385,000 18,268,250 Progress Energy, Inc. (I) 337,750 47,285 Southern Company 75,000 2,928,000 UIL Holding Corp. 120,000 3,818,400 Gas Utilities 0.87% Atmos Energy Corp. (L)(Z) 110,000 3,837,900 ONEOK, Inc. 25,000 1,748,500 Multi-Utilities 30.25% Alliant Energy Corp. (Z) 447,520 17,694,941 Ameren Corp. (L)(Z) 80,000 2,344,800 Black Hills Corp. (L)(Z) 95,000 3,301,250 CH Energy Group, Inc. (Z) 600,000 32,172,000 Consolidated Edison, Inc. (L)(Z) 60,000 3,127,200 Dominion Resources, Inc. (L)(Z) 195,000 9,051,900 DTE Energy Company (L)(Z) 410,000 20,717,300 Integrys Energy Group, Inc. (L)(Z) 240,000 12,566,400 National Grid PLC, SADR 145,000 7,442,850 NiSource, Inc. (Z) 490,000 9,530,500 NSTAR (L)(Z) 545,000 25,233,500 OGE Energy Corp. (Z) 255,000 13,558,350 Public Service Enterprise Group, Inc. 120,000 3,860,400 TECO Energy, Inc. (L)(Z) 570,000 10,983,900 Vectren Corp. (L)(Z) 220,000 6,287,600 Xcel Energy, Inc. (L)(Z) 720,000 17,517,600 10 Premium Dividend Fund | Semiannual report See notes to financial statements Maturity Yield date Par value Value Short-Term Investments 1.27% (0.89% of Total Investments) (Cost $8,199,991) Commercial Paper* 1.27% Chevron Corp. 0.040% 5-2-11 $8,200,000 8,199,991 Total investments (Cost $896,931,727)  143.37% Other assets and liabilities, net (43.37%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 4-30-11. Total value of securities on loan at 4-30-11 was $245,959,921. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is pledged as collateral pursuant to the Committed Facility Agreement. Total collateral value at 4-30-11 was $712,078,894. * Yield represents the annualized yield at the date of purchase.  At 4-30-11, the aggregate cost of investment securities for federal income tax purposes was $899,853,600. Net unrealized appreciation aggregated $26,217,820, of which $78,204,652 related to appreciated investment securities and $51,986,832 related to depreciated investment securities. See notes to financial statements Semiannual report | Premium Dividend Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value per share. Assets Investments, at value (Cost $896,931,727) $926,071,420 Cash 44,799 Dividendsreceivable 3,549,911 Other receivables and prepaidassets 619,520 Totalassets Liabilities Committed facility agreement payable (Note7) 284,000,000 Interest payable (Note7) 24,326 Payable toaffiliates Accounting and legal servicesfees 67,151 Trusteesfees 88,999 Other liabilities and accruedexpenses 160,225 Totalliabilities Netassets Capital paid-in $616,083,154 Undistributed net investmentincome 2,216,293 Accumulated net realized loss oninvestments (1,494,191) Net unrealized appreciation oninvestments 29,139,693 Netassets Net asset value pershare Based on 49,969,927 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $12.93 12 Premium Dividend Fund | Semiannual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statement of operations For the six-month period ended 4-30-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $26,927,597 Interest 90,819 Less foreign taxeswithheld (6,426) Total investmentincome Expenses Investment management fees (Note4) 3,578,755 Accounting and legal services fees (Note4) 445,669 Transfer agentfees 72,400 Trustees fees (Note4) 53,281 Printing andpostage 102,823 Professional fees (Note9) 102,304 Custodianfees 47,307 Interest expense (Note7) 1,573,149 Stock exchange listingfees 21,887 Other 136,206 Totalexpenses Less expense reductions (Note9) (457,590) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gainon investments Change in net unrealized appreciation (depreciation)of investments Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Premium Dividend Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-11 ended (unaudited) 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $21,335,799 $40,435,861 Net realized gain(loss) 1,564,485 (74,449) Change in net unrealized appreciation(depreciation) 37,931,046 122,768,814 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (22,636,377) (43,273,957) Totalincrease Netassets Beginning ofperiod 607,749,996 487,893,727 End ofperiod Undistributed net investmentincome 14 Premium Dividend Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of Cash Flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 4-30-11 (unaudited) Cash flows from operating activities Net increase in net assets from operations $60,831,330 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (41,652,450) Long-term investments sold 27,362,931 Decrease in short-term investments 22,300,009 Increase in dividends receivable (113,500) Decrease in payable for investments purchased (5,481,256) Increase in other receivables and prepaid expenses (515,945) Increase in payable to affiliates 21,589 Decrease in interest payable (10,506) Decrease in other liabilities and accrued expenses (664,145) Net change in unrealized (appreciation) depreciation on investments (37,931,046) Net realized gain on investments (1,564,485) Net cash provided by operating activities Cash flows from financing activities Distributions to common shareholders (22,636,377) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Premium Dividend Fund 15 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.43 0.81 0.77 0.82 0.87 0.88 Net realized and unrealized gain (loss) oninvestments 0.79 2.46 1.15 (3.98) (0.24) 1.11 Distributions to DARTS*    (0.20) (0.29) (0.25) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.45) (0.87) (0.72) (0.58) (0.60) (0.65) From net realizedgain   (0.12) (0.01)   Totaldistributions Anti-dilutive impact of tender offer and sharerepurchase   0.01 3 0.01 4   Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 5 6 Total return at market value (%) 5 6 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $646 $608 $488 $456 $709 $194 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.49 8 1.69 1.73 1.64 1.71 1.67 Interest expense (Note 7) 0.52 8 0.57 0.77 0.58   Expenses before reductions (including interestexpense) 2.01 8 2.26 2.50 2.22 1.71 1.67 Expenses net of fee waivers (excluding interestexpense) 1.42 15 2.26 2.50 2.22 1.71 1.67 Expenses net of fee waivers (including interestexpense) 1.94 15 2.26 2.50 2.22 1.71 7 1.67 7 Net investmentincome 6.92 15 7.26 9.21 7.59 6.86 9 7.36 9 Portfolio turnover (%) 3 21 7 15 14 10 24 16 Premium Dividend Fund | Semiannual report See notes to financial statements COMMON SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Seniorsecurities Total value of DARTS outstanding (inmillions)     $351 $100 Involuntary liquidation preference per unit (inthousands)     100 100 Average market value per unit (inthousands)     100 100 Asset coverage perunit 11     12 $300,814 $292,301 Total debt outstanding end of year (in millions) (Note7) $284 $284 $250 $239   Asset coverage per $1,000 ofDARTS 13     $3,016 $2,930 Asset coverage per $1,000 ofdebt 14 $3,274 $3,140 $2,954 $2,913   * Dutch Auction Rate TransferableSecurities. 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 The tender offer was completed at a repurchase price of $6.98 for 2,629,996 shares, which equals $18,353,857 in redemptions. The tender offer had a $0.01 NAVimpact. 4 The tender offer was completed at a repurchase price of $8.38 for 2,768,417 shares, which equals $23,199,333 in redemptions. The tender offer had a $0.01 NAVimpact. 5 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 6 Notannualized. 7 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 1.13% and 1.07% for the years ended 10-31-07 and 10-31-06,respectively. 8 Annualized. 9 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 4.54% and 4.74% for the periods ended 10-31-07 and 10-31-06,respectively. 10 Excludes mergeractivity. 11 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of DARTS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 12 In May 2008, the Fund entered into a Revolving Credit Agreement with a third-party commercial bank in order to redeem the DARTS. The redemption of all DARTS was completed on 7-3-08. 13 Asset coverage equals the total net assets plus DARTS divided by the DARTS of the Fund outstanding at periodend. 14 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note7). 15 All expenses have been annualized except insurance reimbursement, which was 0.07% of average net assets and is non-recurring. This reimbursement increased the net investment income by $0.01 and the net investment income ratio by 0.07%. See notes to financial statements Semiannual report | Premium Dividend Fund 17 Notes to financial statements (unaudited) Note 1  Organization John Hancock Premium Dividend Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
